Title: To James Madison from John Adams and Others, 12 October 1824
From: Adams, John
To: Madison, James


        
          Sir
          City of Richmond 12th Octob 1824
        
        By a resolution of the Citizens of Richmond we are authorised to make arrangements for the reception of General La Fayette “in such manner, as may best comport with his convenience and testify the veneration of the Citizens for his character, their sense of his Services and their affection for his person.”
        It will certainly be highly gratifying as well to the General as to our fellow Citizens that you should be pleased to honor us with your company on that interesting occasion.
        We have delayed to offer this invitation untill we should be correctly informed of the time of Genl La Fayettes arrival in our City and altho he has not positively assured us on what day we may expect him, yet we beleive that he will be with us about the 26th. of this present month.
        Every effort on our part shall be used to secure for you comfortable accommodations. With great respect and high consideration We are Sir yr. Obt. Servts.
        
          John AdamsMayorWm H. FitzwhylsonnRecorderTho: BrockenbroughSenr. Alderman
        
       